DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Wolstoncroft on August 3, 2022.
The application has been amended as follows: 
Claim 1, line 8: “proximate” should be corrected to - -at the outer perimeter of- -;
Claim 10, line 13: insert “the at least one alignment member receiving recess having a first alignment member receiving recess and a second alignment member receiving recess” after “openings;”
Claim 11: Canceled; 
Claim 12, line 1: “claim 11” should be corrected to - -claim 10- -;

Allowable Subject Matter
Claims 1, 4-10, 12-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching an alignment device for use in an electrical connector having coaxial terminal, wherein alignment members extending from the second wall of the plate portion in a direction away from the first wall, the alignment members positioned at the outer perimeter of the coaxial terminal receiving openings; first projections extend from the first wall of the plate portion in a direction away from the second wall, the first projections are provided at either end of the plate portions, a resilient latch is provided proximate each first projection; this in combination with the remaining limitations of the claim. 
Regarding claims 4-9: are allowable based on their dependency on claim 1.
Regarding claim 10: allowability resides at least in part with the prior art not showing orfairly teaching an electrical connector comprising: a housing having a terminal receiving portion and a mating surface, the terminal receiving portion having at least one alignment member receiving recess extending from the mating face through at least a portion of the terminal receiving portion; the at least one alignment member receiving recess having a first alignment member receiving recess and a second alignment member receiving recess; this in combination with the remaining limitations of the claim. 
Regarding claims 12-15: are allowable based on their dependency on claim 10.
Regarding claim 16: allowability resides for the same reasons stated in Office Action dated 4/22/2022. 
Regarding claims 17-20: are allowable based on their dependency on claim 16.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSCAR C JIMENEZ/Examiner, Art Unit 2833